 Case 2:20-cv-04450-CBM-PVC Document 101 Filed 09/25/20 Page 1 of 2 Page ID #:3789




1    NICOLA T. HANNA
     United States Attorney
2    DAVID M. HARRIS
     Assistant United States Attorney
3    Chief, Civil Division
     JOANNE S. OSINOFF
4    Assistant United States Attorney
     Chief, General Civil Section
5    KEITH M. STAUB (Cal. Bar No. 137909)
     CHUNG H. HAN (Cal. Bar No. 191757)
6    DANIEL A. BECK (Cal. Bar No. 204496)
     JASMIN YANG (Cal. Bar No. 255254)
7    PAUL B. GREEN (Cal. Bar No. 300847)
     Assistant United States Attorney
8          Federal Building, Suite 7516
           300 North Los Angeles Street
9          Los Angeles, California 90012
           Telephone: (213) 894-7423
10         Facsimile: (213) 894-7819
           E-mail: Keith.Staub@usdoj.gov
11                  Chung.Han@usdoj.gov
                    Daniel.Beck@usdoj.gov
12                  Jasmin.Yang@usdoj.gov
                    Paul.Green@usdoj.gov
13
     Attorneys for Respondents
14
                             UNITED STATES DISTRICT COURT
15
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
                                         WESTERN DIVISION
17
     YONNEDIL CARROR TORRES, et                     No. CV 20-4450-CBM-PVCx
18   al.,
                                                    NOTICE OF FILING OF REPORT OF
19              Plaintiff-Petitioners,              DR. HOMER VENTERS
20                    v.                            [Filed pursuant to the Court’s
                                                    August 18, 2020 order (ECF No. 74)]
21   LOUIS MILUSNIC, et al.,
22              Defendant-Respondents.              Honorable Consuelo B. Marshall
                                                    United States District Judge
23
24
25
26
27
28
                                                1
 Case 2:20-cv-04450-CBM-PVC Document 101 Filed 09/25/20 Page 2 of 2 Page ID #:3790




1          Pursuant to the Court’s August 18, 2020 order, Respondents hereby submit the
2    attached report of Dr. Homer Venters, who was appointed by the Court under Federal
3    Rule of Evidence 706. (ECF Nos. 69, 74.)
4
5     Dated: September 25, 2020             Respectfully submitted,
6                                           NICOLA T. HANNA
                                            United States Attorney
7                                           DAVID M. HARRIS
                                            Assistant United States Attorney
8                                           Chief, Civil Division
                                            JOANNE S. OSINOFF
9                                           Assistant United States Attorney
                                            Chief, General Civil Section
10
11                                             /s/ Paul B. Green
                                            KEITH M. STAUB
12                                          CHUNG H. HAN
                                            DANIEL A. BECK
13                                          JASMIN YANG
                                            PAUL B. GREEN
14                                          Assistant United States Attorneys
15                                          Attorneys for Respondents
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                2
